FOURTH DIVISION
                               MILLER, P. J.,
                         DOYLE, C.J. and DILLARD, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      May 18, 2016




In the Court of Appeals of Georgia
 A14A0266. THE MEDICAL CENTER, INC. v. BOWDEN.

      MILLER, Presiding Judge.

      In Bowden v. The Medical Center, Inc., 297 Ga. 285 (773 SE2d 692) (2015),

the Supreme Court of Georgia reversed the judgment of this Court in The Medical

Center, Inc. v. Bowden, 327 Ga. App. 714 (761 SE2d 116) (2014). We therefore

vacate our opinion in Bowden, supra, 327 Ga. App. 714, and adopt the judgment of

the Supreme Court as the opinion of this Court.

      Judgment affirmed. Doyle, C. J. and Dillard, J., concur.